Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 1 of 6 PageID: 4084




                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


             CHAMBERS OF                                            USPO & COURTHOUSE
              MARK FALK                                          1 FEDERAL SQ., ROOM 457
    UNITED STATES MAGISTRATE JUDGE                                  NEWARK, NJ 07101
                                                                        (973) 645-3110


                        LETTER OPINION AND ORDER

                                         June 4, 2020

    TO ALL COUNSEL OF RECORD

                Re:   National Labor Relations Board, et al. v.
                      710 Long Ridge Road Operating Co. II, LLC,
                      et al.,
                      Civil Action No. 14-1725 (CCC)

Dear Counsel:

        This matter is a consolidated appeal by Appellant, the National Labor Relations

Board (“NLRB”), from Orders entered by the United States Bankruptcy Court for the

District of New Jersey, which culminated in confirmation of Appellees’ 1 Chapter 11 Plan

of Reorganization. The factual and procedural history of this complex case has been

discussed in prior opinions of this Court and the Bankruptcy Court and need not be

repeated here. See, e.g., In re 710 Long Ridge Road Operating Co. II, LLC, 518 B.R. 810

(Bankr. D.N.J. 2014); National Labor Relations Board v. 710 Long Ridge Road Operating


1
 Appellees are: 710 Long Ridge Road Operating Co. II, LLC; 240 Church Street Operating
Company II, LLC; 1 Burr Road Operating Company II, LLC; 245 Orange Avenue
Operating Company II, LLC; and 107 Osborne Street Operating Company II, LLC. Each
Appellee operated an inpatient skilled nursing facility in the State of Connecticut.
                                              1
Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 2 of 6 PageID: 4085



Co. II, LLC, 2014 WL 1155539 (D.N.J. Mar. 21, 2014).

       Before the Court is the NLRB’s motion to compel discovery. [ECF No. 105.]

Appellees oppose the motion. Following significant meet-and-confer efforts by counsel,

one issue remains for decision: whether Mr. Daniel Straus - the CEO of

Intervenor/Appellee Care Realty, LLC – is a necessary custodian who should have his

electronically stored information (“ESI”) searched as part of the discovery process. For the

reasons set forth below, the NLRB’s request to include Mr. Straus as an ESI custodian is

GRANTED.

Current Dispute

       After the NLRB appealed the Bankruptcy Court’s Orders to this Court, Appellees

filed a motion to dismiss the appeals as “equitably moot.” [ECF No. 21.] In overly

simplistic terms, the concept of equitable mootness allows for the dismissal of an appeal

of a bankruptcy confirmation order when various circumstances and factors make

unwinding implementation of the order extremely difficult. See, e.g., Nordhoff

Investments, Inc. v. Zenith Electronics, Inc., 258 F.3d 180, 185 (3d Cir. 2001).

As part of its motion, Appellees submitted declarations regarding events that allegedly

took place after the confirmation hearing, i.e., events that they claim making unwinding

the plan inequitable and effectively impossible. Among those declarations was the

declaration of Victor Matthew Marcos, Appellees’ former CFO, which detailed, among

other things, that Appellees have allegedly paid out or distributed funds in excess of

$26,000,000 in furtherance of the confirmed Plan and reorganization, and that Appellees

                                              2
Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 3 of 6 PageID: 4086



have transferred or sold operation of various facilities to an unrelated entity, Eagle Lake

Foundation, Inc., pursuant to facility agreements.

       The parties agree that discovery on these subjects is permissible, and a stipulation

authorizing discovery was entered by the Court in 2016. 2 The disagreement is from

whom such discovery should be sought, specifically with respect to the substance of the

Marcos Declaration.

       Appellees state that Mr. Marcos, and his financial associate, Mr. Michael

Mendelsohn, possess ESI most relevant to the NLRB’s discovery requests. The NLRB

wants to include Mr. Straus as a third ESI custodian. The NLRB claims that there is no

dispute that Mr. Straus was involved in the Eagle Lake transactions “at the highest

levels.” It also contends that limiting ESI searches to Mr. Marcos and Mr. Mendelsohn

is insufficient because (1) Appellees have proposed searching ESI in a manner that will

not recover emails that have been deleted or removed from a custodian’s computer, and

(2) Appellees did not have a formal retention policy in place during at least some of the

relevant time period. Therefore, the NLRB wants to include Mr. Straus as a custodian to

increase the odds that all relevant ESI is captured. Appellees oppose including Mr.

Straus because they contend that the NLRB is harassing him, that backup tapes are

available that can expand the scope of discoverable ESI without including Mr. Straus,




2
 The Stipulation provides in relevant part: “Appellants may seek, and the Appellees shall
not unreasonably oppose, a reasonable extension of time to permit discovery necessary to
confirm factual representations made in the Appellees’ Supplemental Declaration or to
ascertain additional facts relevant to the issue of equitable mootness.” [ECF No. 84.]
                                              3
Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 4 of 6 PageID: 4087



and because Mr. Straus likely only has duplicative information.

Legal Standard

       Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain

discovery regarding “any nonprivileged material that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Id. It is “well recognized that the federal rules allow broad and liberal

discovery.” Pacini v. Macy’s, 193 F.3d 766, 777-78 (3d Cir. 1999). Relevance is a

broader inquiry at the discovery stage than at the trial stage, see Nestle Food Corp. v.

Aetna Cos. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant information

need not be admissible at trial if the discovery appears reasonably calculated to lead to

the discovery of admissible evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000).

Assuming relevance, proportionality is a case-by-case determination subject to the

Court’s broad discretion. See, e.g., Employers Ins. Co. of Wausau v. Daybreak Express,

Inc., 2017 WL 2443064, at *2 (D.N.J. June 15, 2017).

Decision

       Appellees do not claim that including Mr. Straus as an ESI custodian will result in

an undue burden or result in disproportionate expense. Instead, their argument is

essentially that Mr. Straus is not a necessary custodian because his emails will likely be

                                               4
Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 5 of 6 PageID: 4088



of marginal relevance and ancillary to the substance of the Marcos declaration, and that

any relevant emails will almost assuredly be captured by searching the emails of Messrs.

Marcos and Mendelsohn.

       This is a large and important case. Appellees note that they have already

produced 4,000 pages of documents. However, in a case of this magnitude, with this

kind of complicated history, that is not an inordinate amount of discovery. The Court

believes it is reasonable to include Mr. Straus as a third ESI custodian. The parties do

not dispute that Mr. Straus was involved in the Eagle Lake transactions, although they

may disagree regarding the degree of his involvement relating to the assertions in the

Marcos Declaration. But at a minimum, he is a party whose ESI may have some relevant

information regarding the substance of the declarations. He is not a completely

uninvolved party. Moreover, it makes sense to include Mr. Straus as a custodian since

there appears to be some disagreement about the scope of ESI retention for the other two

custodians, Marcos and Mendelsohn. The Court is not saying there is any legitimate

retention issue and Appellees claim there is not. But, at the same time, the Court sees no

undue burden or harm that would result from including Mr. Straus as a custodian – for

example, no privilege concerns have been raised - and ensuring that the most fulsome

production of ESI is accomplished in the first instance, so that this case may procced

toward a resolution on the merits. The NLRB has made a showing that Mr. Straus may

have some relevant ESI, and Appellees have not convincingly asserted that production of

Mr. Straus’s ESI is unduly burdensome or problematic. For that reason, the NLRB’s

                                              5
Case 2:14-cv-01725-CCC-MF Document 145 Filed 06/05/20 Page 6 of 6 PageID: 4089



request to include Mr. Straus as an ESI custodian is GRANTED. If problems arise with

the discovery, the parties may advise the Court, after satisfying their meet and confer

obligations.

                                                  s/Mark Falk
                                                  MARK FALK
                                                  United States Magistrate Judge




                                              6
